This is a controversy submitted on an agreed statement of facts pursuant to sections 546-548 of the Civil Practice Act. The following two questions were submitted: 1. Does the reservation in the lease give the plaintiff the right to have vessels, barges or other carriers, moored or docked alongside the bulkhead in front of said five (5) foot strip, overlap onto the bulkhead beyond said five (5) foot strip? 2. Is the said right reserved in the lease assignable by the plaintiff? Both questions are answered in the affirmative and judgment unanimously directed for plaintiff, without costs. Present — Hagarty, Davis, Johnston, Adel and Close, JJ.